Citation Nr: 9906800	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic hair loss, 
a nervous condition (other than PTSD), and skin conditions of 
the toenails, hands and feet secondary to Agent Orange 
exposure.

3.  Entitlement to an increased rating for postoperative 
residuals of a lateral and medial meniscectomy of the left 
knee, with anterolateral ligament reconstruction and 
degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

Service connection for spotty baldness and a nervous 
disorder, was denied on a direct basis, by rating decision 
issued in January 1967.  However, the veteran now claims that 
these disabilities are secondary to Agent Orange (AO) 
exposure. 

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans (VA), Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to improved disability 
pension benefits and service connection for PTSD.  The 
decision also denied service connection for chronic hair 
loss, a nervous condition (other than PTSD), and skin 
conditions of the toenails, hands and feet secondary to Agent 
Orange (AO) exposure.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in June 1996.  The RO received his substantive appeal 
as to these issues later that month.  In August 1996, the 
veteran testified at a personal hearing before the Hearing 
Officer (HO) at the local VARO.  During the hearing course, 
testimony was presented as to an 'additional' claim of 
entitlement to an increased rating for residuals of a left 
knee sprain, intertwined with the issue of entitlement to 
service connection for postoperative residuals of a lateral 
and medial meniscectomy of the left knee, with anterolateral 
ligament reconstruction and degenerative changes, on a new 
and material basis.  By decision and supplemental statement 
of the case (SSOC) issued in November 1996, the HO granted 
entitlement to improved disability pension benefits, but 
denied service connection for PTSD and secondary service 
connection for chronic hair loss, peripheral neuropathy, and 
skin conditions of the toenails, hands and feet.  The HO also 
granted service connection for the left knee meniscectomy 
claim (formerly left knee sprain) and assigned a 10 percent 
disability evaluation.  The RO thereafter received a timely 
substantive appeal as to the compensation level assigned to 
the 'additional' left knee meniscectomy claim.  Following 
additional development, the veteran received another SSOC in 
May 1997.  The veteran was informed that his case was being 
certified and transferred to the Board by the letter from the 
RO, dated October 31, 1997.

Concerning the veteran's pension claim, the Board observes 
the HO's November 1996 decision granted entitlement to the 
benefit, effective from February 8, 1995.  The Board further 
observes that the veteran's initial NOD with respect to the 
denial of his "logically up-stream" claim for pension does 
not convey appellate jurisdiction over the subsequent and 
"logically down-stream" issue of entitlement to an earlier 
effective date.  Accord Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  As such, the propriety of the effective 
date assigned to the veteran's pension award will not be 
discussed herein.

The veteran's claims for service connection for PTSD and an 
increased disability rating for left knee disability are the 
subject of the 'REMAND' appended to the end of this decision.

On August 31, 1998, the Board received 'additional' evidence 
from the veteran with respect to his PTSD claim.  Although 
this 'additional' evidence was received in an untimely 
fashion, pursuant to the strictures of 38 C.F.R. § 20.1304 
(1998), the Board observes that the veteran has raised a 
claim of entitlement to service connection for alcohol abuse 
secondary to PTSD.  See Barela v. West, 11 Vet. App. 280 
(1998) (a prohibition of payment of compensation for 
disability due to alcohol or drug abuse does not bar an award 
of service connection, since compensation is but one of the 
potential title 38 benefits which could flow from a 
determination that a disability is service-connected).  Since 
this issue has not been properly developed for appellate 
review by the Board, and the underlying claim of entitlement 
to service connection PTSD is still in contention, it is 
hereby referred to the RO for appropriate action.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to AO by way 
of his active duty service in the Republic of Vietnam during 
the Vietnam era.

2.  The veteran's in-service hair loss (alopecia areata) was 
acute and transitory in nature, and resolved by discharge.

3.  The veteran, as shown by recent VA examination, has full 
regrowth of his hair.

4.  There is no competent evidence connecting any current 
hair loss, nervous condition (other than PTSD) or skin 
disorder, including post-inflammatory hyperpigmentation, to 
exposure to AO during service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claims of 
entitlement to service connection for chronic hair loss, a 
nervous condition (other than PTSD), and skin conditions of 
the toenails, hands and feet secondary to AO exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303(b), 3.307(a)(6), 3.309(e), 
3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Agent Orange

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, claims which are plausible.  If he has not presented 
well grounded claims, his appeals must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Although his claims need not be 
conclusive to be well-grounded, they must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that such claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran has served for 90 days or 
more during a period of war or peacetime service after 
December 31, 1946, and certain diseases become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1998). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1998) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied: 
Chloracne or other acneform diseases consistent with 
Chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).

If a veteran (having met the service in Vietnam criteria of 
38 U.S.C.A. § 1116) has one of the diseases presumptively 
considered to be due to exposure to a herbicidal agent, no 
more is necessary to establish a well grounded claim of 
entitlement to service connection for such disease based on 
an allegation of herbicidal exposure in Vietnam.  Brock v. 
Brown, 10 Vet. App. 155, 162-63 (1997). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Untied States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereafter the Court) has held that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

The veteran's service medical records show that he had a 
normal psychiatric evaluation, as well as normal clinical 
evaluations of the head, face, neck, and skin-lymphatics, on 
pre-enlistment examination in October 1963.  There were no 
additional defects discovered on general examination in 
November 1964.  A March 1965 clinical record shows that the 
veteran was seen with knee and hair problems.  An April 1965 
clinical record shows a diagnosis of alopecia areata.  A June 
1965 clinical record indicated that the veteran was seen with 
a plus or minus 5-centimeter area of alopecia areata on his 
crown, which was then itching.  In July 1965 he wanted to see 
a dermatologist for a bald spot on his head.  
Notwithstanding, the veteran was again noted to have a normal 
psychiatric evaluation, as well as normal clinical 
evaluations of the head, face, neck, and skin-lymphatics, on 
separation examination in December 1965.  

The veteran was afforded VA examination in December 1966, at 
which time he gave a history of his hair falling out 
secondary to a nervous condition.  On special dermatological 
examination, the veteran was found to have sparseness of hair 
over the occiput of the scalp.  However, there was no trace 
of alopecia areata at the time of the examination; the 
examiner further noted that, by the veteran's description, 
this was the case back in 1965.  The diagnosis was alopecia 
over the occipital area of the scalp, possibly due to anxiety 
reactions.  Notwithstanding, a special psychiatric evaluation 
of the veteran at that time revealed no psychiatric disease.

The veteran was denied service connection for spotty baldness 
and nervous disorder by rating decision issued in January 
1967.

VA clinical records developed in 1977 and 1978, to include a 
hospital summary, did not mention the presence of hair loss 
or nervous and skin conditions.

VA clinical records developed between August 1994 and March 
1995, to include a hospital summary, reveal diagnoses of 
mixed substance abuse, alcohol and cocaine (mainly cocaine), 
hypertension and a wart on the [right] middle finger.  A 
March 1995 clinical record further reveals that the veteran 
claimed that he was wrongfully fired from his job for failing 
a drug test; he claimed that he was on medication during the 
test.

In conjunction with his present claims, the veteran was 
afforded VA examination in April and May of 1995.  In April 
1995, the veteran was afforded examination by a VA fee-basis 
and board-certified dermatologist.  It was noted that the 
veteran had areas of post-inflammatory hyperpigmentation of 
the trunk and extremities with no activity of skin lesions at 
the time.  He also had a history of alopecia which was now 
resolved, as he had full regrowth of his hair.  The 
dermatologist further indicated that there was no way, in his 
opinion, to determine whether the lesions that were 
originally present and that cause his post-inflammatory 
pigmentation, were due to Agent Orange exposure.  A July 1995 
addendum to the dermatological examination report indicated 
that further specification was not possible.  The veteran was 
also afforded VA mental disorders examination in April 1995.  
On examination, the veteran was noted to be a well developed 
individual who has a multiplicity of complaints.  He was in 
good contact, oriented in all spheres.  The examiner further 
noted that the veteran talked rather loudly but appeared to 
be in good reality contact.  He had a 27-year history of work 
at a battery company.  He showed no indication of psychotic 
ideation.  His speech was logical, relevant and coherent.  
The examiner further noted that the veteran appeared to be of 
average intelligence, and did not appear to be particularly 
tense or ill at ease.  His judgment did not appear to be 
grossly impaired.  The veteran was thereafter afforded VA 
psychological testing in May 1995.  A July 1995 addendum to 
the mental disorders examination report revealed that, based 
on a review of the veteran's claims folder, diagnoses of mild 
to moderate PTSD and cocaine abuse were indicated.

A November 1995 lay statement indicated that the veteran has 
been a nervous wreck and has had bad nightmares since 
returning home after service.

In December 1995, the veteran submitted a completed PTSD 
Questionnaire which enumerated his claimed in-service 
stressors.

The veteran also testified at a personal hearing before the 
local HO in August 1996.  Concerning his AO claim, the 
veteran testified that he remembered being sprayed from above 
with a gunpowder-like substance while stationed in Vietnam 
and that he thereafter developed various disabilities as a 
result thereof.

VA treatment records from 1995 to 1997 do not mention the 
presence of chronic hair loss, a nervous condition, or skin 
conditions of the toenails, hands and feet.

As noted above, the Court has stated that in order to have a 
well grounded claim, there must be competent evidence of 
current disability, disease or injury during service, and a 
competent opinion which links the two.  See Caluza, supra.  
In the present case, the veteran has not provided any medical 
evidence etiologically relating his claimed chronic hair 
loss, nervous condition (other than PTSD) and skin conditions 
of the toenails, hands and feet with his military service.  
Moreover, there is no competent medical evidence suggesting a 
connection between the veteran's presumed herbicide exposure 
in Vietnam and his claimed disorders.  In fact, the VA 
dermatologist stated that the veteran only has a history of 
alopecia which is now resolved with a full regrowth of hair.  
In addition, the dermatologist explained that there is no way 
to tell whether or not the lesions that cause the veteran's 
present post-inflammatory pigmentation were due to AO 
exposure.  The Board has also considered the contentions of 
the veteran, inasmuch as the veteran is offering his own 
medical opinion and diagnoses, and notes that the record does 
not indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit at 93.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for chronic 
hair loss, a nervous condition (other than PTSD), and skin 
conditions of the toenails, hands and feet secondary to AO 
exposure, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claims, therefore, must be denied.  Since the veteran has 
failed to present well grounded claims for service 
connection, VA has no duty to assist him in the development 
of facts pertaining to the claim.

However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the June 1996 SOC and the subsequent SOC in which 
the appellant was informed that the reason for the denial of 
his claim was that the available scientific and medical 
evidence does not support the conclusion that the conditions 
at issue are associated with herbicide exposure, and there is 
no other basis for service connection.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make his 
claims well grounded.


ORDER

Service connection for chronic hair loss, a nervous condition 
(other than PTSD), and skin conditions of the toenails, hands 
and feet secondary to AO exposure is denied.


REMAND

PTSD and Left Knee Disorder

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991). 

As to the veteran's PTSD claim, the Board observes that the 
veteran has proved to be a poor historian regarding his 
alleged Dominican Republic and Vietnam service.  Moreover, 
his service personnel records are not dispositive as to these 
matters as they provide no verification of Dominican Republic 
service and are contradictory with respect to his Vietnam 
service.  The veteran's DA Form 20, Enlisted Qualification 
Record, shows that he was placed in Vietnam service status on 
August 17, 1965, arrived in Vietnam on September 17, 1965, 
and was en route back to the Continental United States 
(CONUS) on November 19, 1965.  Indeed, the veteran's DD Form 
214, Report of Transfer or Discharge, shows that he has been 
credited with 3 months and 11 days of foreign service for 
which he was awarded a Vietnam Service Medal.  However, the 
veteran's DA Form 24, Service Record, shows that he was 
stationed at Fort Benning, Georgia, from August 10, 1965, to 
October 19, 1965, departed for Vietnam on October 20, 1965, 
and arrived in Vietnam on November 10, 1965.  The veteran was 
discharged from military service on December 6, 1965.  In 
view of the foregoing, the Board finds that additional 
assistance in verifying the veteran's status during 1965 is 
absolutely necessary.

Concerning the veteran's increased rating claim, the Board 
further observes that the veteran's service-connected left 
knee disorder has not been evaluated for compensation and 
pension purposes since April 1995, almost 4 years ago, and 
that medical evidence submitted since that time is inadequate 
for the purpose of determining the nature and severity of 
these disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (where an appellant claims a condition is worse 
than when "originally rated," and the available evidence is 
"too old" for an adequate evaluation of the appellant's 
current condition, VA's duty to assist includes providing a 
new examination).

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and left knee disorder, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should also provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  The veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of the 
veteran's service in the Dominican 
Republic and/or Vietnam, as well as his 
alleged stressors, to include obtaining 
copies of morning reports for the 
veteran's unit pertinent to the events 
claimed, and copies of operation reports, 
lessons learned or similar documents 
regarding activities of the veteran's 
unit(s) while in the Dominican Republic 
and/or Vietnam.

4.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist who has 
not previously examined him to determine 
the diagnosis of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  Therefore, the veteran's claims 
folder should be made available to the 
psychiatrist prior to examination.  The 
examiner should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate 
pursuant to DSM-IV, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected postoperative 
residuals of a lateral and medial 
meniscectomy of the left knee, with 
anterolateral ligament reconstruction and 
degenerative changes.  The veteran's 
claims folder should also be made 
available to and independently reviewed 
by this examiner prior to examination.  
X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected left knee disorder, 
including complete ranges of motion 
studies and neurologic pathology.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service- 
connected left knee disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected 
postoperative residuals of a lateral and 
medial meniscectomy of the left knee, 
with anterolateral ligament 
reconstruction and degenerative changes, 
on his ordinary activity and his ability 
to procure and maintain employment.  The 
examination report should reconcile the 
veteran's subjective complaints of left 
knee pain with the objective findings on 
examination.  It should then be 
associated with the veteran's claims 
folder.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

7.  Following completion of the above 
development, the RO must then re-
adjudicate the veteran's claims for 
service connection for PTSD and an 
increased rating for postoperative 
residuals of a lateral and medial 
meniscectomy of the left knee, with 
anterolateral ligament reconstruction and 
degenerative changes.

8.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental SOC in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal, including 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) and (f) (1998).  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

